Citation Nr: 1035447	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric 
disability as secondary to service-connected disabilities.

2.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to October 1981 
and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2004 and August 2005 New Orleans, RO rating 
decisions.  When this case was before the Board in August 2008, it 
was decided in part and remanded in part.  

The issue of entitlement to service connection for diabetes mellitus 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The Veteran's adjustment disorder with depressed and anxious mood is 
related to the Veteran's service-connected disabilities.


CONCLUSION OF LAW

An adjustment disorder is due to the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting service connection for a psychiatric 
disability, the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  

The Board finds that the Appeals Management Center substantially 
complied with the August 2008 Board remand.
 
II.  Entitlement to service connection for a psychiatric disability

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 
1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the disease 
was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the result 
of a service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran originally filed a claim for service connection for 
depression due to his service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (the Court) held that 
when a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or labeled.  
Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).  This is the 
case here.  Although the Veteran does not have a diagnosis of 
depression, he has been diagnosed with an adjustment disorder with 
mixed anxiety and depressed mood.  The question now turns to whether 
the Veteran's current psychiatric disability is related to his 
service or to his service-connected disabilities.  

The Veteran claims that his current psychiatric disability is due to 
his service-connected disabilities.  The Veteran is currently 
service-connected for pseudofolliculitis barbae, degenerative joint 
disease of the right elbow, removal of cyst from left thigh, 
traumatic perforation of the stomach, hepatitis B, and a left 
shoulder condition.

In an October 2003 VA treatment record, the Veteran and a VA 
psychologist discussed how health can be linked with depression and 
vice versa.

In a February 2004 VA treatment record, the Veteran and a VA 
psychologist discussed how his depression is related to his 
disabilities which occurred in the military.  

In February 2009, the Veteran was afforded a VA examination.  The 
examiner diagnosed the Veteran with an adjustment disorder with 
depressed and anxious mood.  The examiner noted that the Veteran 
experienced a gradual onset of depression, anxiety, and nervousness 
with chronic sleep difficulties since his discharge from active 
service.  The examiner opined that the Veteran's current symptoms of 
depression are at least as likely as not related to the Veteran's 
service-connected disabilities.  The examiner explained that the 
Veteran was diagnosed with hepatitis B while in active service.  
Although his hepatitis was untreated at present, hepatitis B has a 
high comorbid incidence of depression.  Therefore, the examiner noted 
that it was possible that hepatitis B and other physical complaints 
of injuries that the Veteran suffered during active service had 
triggered symptoms of depression and anxiety.  The examiner noted 
that the Veteran's depression had gradually worsened over the years, 
especially since developing coronary artery disease that is not 
related to service.  The examiner stated that it was not possible, 
without mere speculation, to differentiate between the depression and 
anxiety related to the service-connected injuries and the mood 
symptoms caused by the coronary artery disease that occurred after 
his discharge from active service.     

Where the record does not separate the effects of a service-connected 
disability from the effects of a non-service-connected disability, 
the effects must be attributed to the service-connected disability or 
a medical determination must be obtained.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102 (2009); Schedule 
for Rating Disabilities, Mental Disorders, 61 Fed. Reg. 52,695, 
52,698 (Oct. 8, 1996)).

Here, the February 2009 examiner stated that he could not 
differentiate between the depression and anxiety related to the 
service-connected disabilities and the non-service-connected 
disabilities without speculation.  Therefore, the Board must find 
that the Veteran's depression and anxiety is due to his service-
connected disabilities.  Id.  

In addition, the examiner opined that the Veteran's current symptoms 
of depression are at least as likely as not related to the Veteran's 
service-connected disabilities.  Therefore, in resolving all 
reasonable doubt in the Veteran's favor, service connection for an 
adjustment disorder with anxiety and depressed mood as secondary to 
his service-connected disabilities is granted.  

ORDER

Service connection for an adjustment disorder with anxiety and 
depressed mood as secondary to service-connected disabilities is 
granted.  


REMAND

The Veteran claims that his diabetes mellitus is due to exposure to 
Agent Orange while serving in Vietnam.  The RO found that the Veteran 
only served in Thailand, and that the presumption of service 
connection did not apply.  The Veteran claims that he did indeed 
serve in Vietnam and that the evidence supports his claim.  The 
Veteran argues that his DD214 showing foreign service and the fact 
that he received the Vietnam Service Ribbon and the Vietnam Campaign 
Medal are enough to establish his service in Vietnam.

The record shows that the RO requested the Veteran's personnel file 
showing unit of assignment and official travel outside the United 
States as well as participation in combat operation.  The response 
states that the request was forwarded to Code 21.  The RO did not 
follow-up with this request.  Before this claim can be adjudicated, 
the RO should seek to verify whether the Veteran served in Vietnam 
and not whether he participated in combat operations.

A May 1997 letter from the Social Security Administration indicates 
that the Veteran is receiving disability benefits.  The record does 
not reflect that efforts have been made to obtain corresponding 
medical records.  There is no report of the SSA decision in this 
case, and the Board therefore has no basis for preliminarily 
ascertaining that the disabilities for which SSA benefits were 
granted differ from the one addressed in this appeal.  But see Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to 
assist did not include obtaining SSA records where VA had a copy of 
the decision, and there was no evidence that the decision addressed 
the disability at issue in the appeal).  Efforts to obtain the SSA 
records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  
See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may contain 
relevant evidence).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify whether 
the Veteran served in Vietnam during his active 
military service by contacting any appropriate 
department, center or agency.  

2.  If the RO/AMC is unable to verify the 
Veteran's service in Vietnam, unit records and 
dairies should be obtained.  

3.  SSA should be contacted, and all records of 
medical treatment corresponding with the 
Veteran's reported grant of SSA disability 
benefits should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If the 
search for such records has negative results, 
documentation to that effect should be included 
in the claims file.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be furnished with a 
fully responsive Supplemental Statement of the 
Case and afforded a reasonable opportunity for 
response.   

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


